Case 2:14-cv-00615-JS-AYS Document 130 Filed 06/14/21 Page 1 of 3 PageID #: 2775



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------X
 RONALD GRINBLAT,                                           ORDER
                                                            14-CV-0615
                                Plaintiff,

             -against-

 TOWN OF SOUTHAMPTON,

                          Defendant.
 ---------------------------------------X

 APPEARANCES
 For Plaintiff:                 Joseph A. Solow, Esq.
                                330 Vanderbilt Motor Parkway
                                Suite 400
                                Hauppauge, New York 11788

 For Defendant:                 Felicia Gross, Esq.
                                John M. Shields, Esq.
                                Devitt Spellman Barrett LLP
                                50 Route 111
                                Smithtown, New York 11787

 SEYBERT, District Judge:

             The Court is in receipt of Plaintiff’s letter motion

 seeking    leave   to   file   a   second   motion   in   limine   regarding

 Defendant’s real-estate appraiser’s report, which Plaintiff argues

 relies on “prejudicially objectionable and excludable hearsay.”

 (Pl. Ltr., ECF No. 129.)           To date, Defendant has not filed a

 response.    For the following reasons, Plaintiff’s letter motion is

 DENIED.

             The Court previously scheduled trial to commence on

 November 12, 2020.      (See Min. Entry, ECF No. 112.)        At that time,

 the Court set a schedule for pre-trial briefing (see Oct. 29, 2020

                                       1
Case 2:14-cv-00615-JS-AYS Document 130 Filed 06/14/21 Page 2 of 3 PageID #: 2776



 Elec. Scheduling Order), and the parties filed motions in limine,

 which the Court addressed in an oral ruling (see Min. Entry, ECF

 No. 122.)    However, after jury selection, the Court adjourned sine

 die the November 16, 2020 trial date for reasons related to the

 COVID-19 pandemic.       (Nov. 13, 2020 Elec. Order.)          At a status

 conference held on March 11, 2021, the Court rescheduled jury

 selection for June 28, 2021.        (Min. Entry, ECF No. 128.)

             Plaintiff filed the present letter motion seven months

 after the deadline for filing pre-trial motions.          “That the motion

 in limine is untimely is reason alone to deny it.”               Kokoska v.

 Carroll, No. 12-CV-1111, 2015 WL 1004303, at *1 (D. Conn. Mar. 6,

 2015); see also Lupe v. Shinseki, No. 10-CV-0198, 2013 WL 592669,

 at *5 (N.D.N.Y. Feb. 14, 2013) (denying motion in limine as

 untimely).    The parties were given an opportunity to raise, and in

 fact raised, issues regarding the real-estate appraiser reports,

 including hearsay objections, in pre-trial briefing in October

 2020.    (See, e.g., Def. Mot. in Limine, ECF No. 114, at 5-13

 (challenging admissibility of Plaintiff’s real-estate appraiser’s

 reports).)    Plaintiff declined the opportunity to raise any issues

 with Defendant’s real-estate appraiser’s report at that time; as

 a result, “Defendant[], and the Court, relied -- and had every

 right to rely -- on the representations Plaintiff made . . . that

 this evidence was not in dispute.”         Kokoska, 2015 WL 1004303, at

 *1.   Accordingly, Plaintiff’s request to raise these issues on the

                                       2
Case 2:14-cv-00615-JS-AYS Document 130 Filed 06/14/21 Page 3 of 3 PageID #: 2777



 proverbial eve of trial is DENIED.              However, Plaintiff is not

 precluded from raising any objection to Defendant’s real-estate

 appraiser’s reports during witness examination, i.e., nothing in

 this     Court’s   Order   precludes       Plaintiff   from   asserting   the

 arguments raised in his letter motion during trial.             Lupe, 2013 WL

 592669, at *5.

             Further, THE PARTIES ARE ON NOTICE:           Absent a compelling

 showing by no later than June 18, 2021, the previously submitted

 witness list, requests to charge (ECF No. 120), verdict forms (ECF

 No. 134), and jury questions (ECF Nos. 118, 121) shall be used by

 the Court for the rescheduled trial commencing on June 28, 2021.

 To the extent the parties emailed certain pre-trial submissions to

 the Court’s law clerk, rather than filing them to the docket, the

 parties are directed to file them to the docket by no later than

 June 18, 2021.

                                             SO ORDERED.


                                             /s/ JOANNA SEYBERT
                                             Joanna Seybert, U.S.D.J.

 Dated:      June _ 14 , 2021
             Central Islip, New York




                                        3
